



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Durston, 2019 ONCA 883

DATE: 20191107

DOCKET: C67327

Lauwers, van Rensburg and
    Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Trevor Durston

Appellant

Jeffrey Langevin, for the appellant

Michael Fawcett, for the respondent

Heard: November 4, 2019

On appeal
    from the sentence imposed on July 11, 2019 by Justice Alison J. Wheeler of the Ontario
    Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The parties agree that the sentencing judge
    proceeded on a joint submission intended to result in a penitentiary sentence,
    in order for the appellant to access treatment programs.

[2]

The parties miscalculated, resulting in a
    sentence that is practically too long.

[3]

The appellant argues that a fit sentence was 150
    days. The Crown acknowledges that a sentence in the range of four to six months
    would have been appropriate.

[4]

We allow the sentence appeal and substitute 150
    days for the 307 days sentence originally imposed.


